DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 21 Dec. 2020 has been entered.
Claims 1-15 are currently pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-6, and the species of an IgG antibody and N-linked glycan oxazolines in the reply filed on 21 Dec. 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 Dec. 2020.
Claims 1-6 are considered here.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
The preamble to claim 1 should be amended as follows (or the equivalent): “A 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/(d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, and/or under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 depends from claim 4 (i.e. from itself) and thus fails to further limit the subject matter of the claim upon which it depends and/or fails to include all the limitations of the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO2013/120066 to Wang et al. (citations herein are to US equivalent 2017/0058040) in view of Tang et al., Organic & biomolecular chemistry 14.40 (2016): 9501-9518 and Goodfellow et al., Journal of the American Chemical Society 134.19 (2012): 8030-8033 (cited in IDS of 26 April 2019).
Wang teaches a chemoenzymatic method for glycosylation remodeling for a therapeutic antibody, comprising: providing a container; introducing into the container a core fucosylated or non-fucosylated IgG antibody or Fc fragment thereof comprising Fc N-glycans; introducing into the container and treating the core fucosylated antibody or Fc fragment with wild-type Streptococcus pyogenes Endo-S enzyme (having an amino acid sequence of SEQ ID NO: 1) to hydrolyze the Fc N-glycans and yield a Asn-linked GlcNAc moiety; and introducing an N-glycan oxazoline for attaching to the Asn-linked GlcNAc moiety via transglycosylation with a mutant Streptococcus pyogenes Endo-S enzyme having enhanced transglycosylation activity and/or 
Claims 1-3 differ from Wang in that: the process takes place in a single container in the presence of the wild-type Endo-S.
Tang teaches a chemoenzymatic method for glycosylation remodeling of an IgG antibody using Endo-S that is substantially similar to that of Wang (involving an enzymatic hydrolysis step (using Endo-M) to yield a Asn-linked GlcNAc moiety, and a transglycosylation step to add N-glycan oxazolines to the IgG antibody/fragment via the same Endo-S mutant(s) described in Wang), wherein the method is a one-pot method in which the hydrolysis and transglycosylation steps are carried out in the same container (entire doc, including p. 9502, last ¶; p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling; p. 9510-9515, under Experimental section).  Tang teaches that the one-pot synthesis was achievable because the Endo-M enzyme used for the hydrolysis step did not have specificity for the N-glycan that was added and thus would not de-glycosylate the end product (p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling).  The one-pot method allowed for rapid and efficient chemoenzymatic antibody remodeling requiring only a single-step purification of the final product (p. 9503-9504, under One-pot strategy from chemoenzymatic IgG glycosylation remodeling).
st full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the chemoenzymatic method of Wang for glycosylation remodeling an IgG therapeutic antibody (using wild-type Endo-S for the hydrolysis step and a mutant Endo-S for the transglycosylation step) wherein the method is carried out in a single container as taught by Tang because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Wang in a single container because Tang teaches that such a one-pot method allows for a more efficient remodeling process (requiring only a single purification step, as opposed to separate purifications between the hydrolysis and transglycosylation steps as in Wang (cf. Wang, Examples)).  Carrying out the method of Wang in a single container as taught by Tang would have led to predictable results with a reasonable expectation of success because Tang teaches that the single-pot method can be carried out by using an enzyme for the hydrolysis step which does not have specificity for the N-glycan added in the transglycosylation step, and Goodfellow teaches that wild-type Endo-S as used for the hydrolysis step by Wang does not have specificity for high-mannose or hybrid type N-glycans.  Thus, it would have been obvious that the method of Wang could be carried out in a single-pot process to add high-mannose or hybrid type N-glycans.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657